I concur wholeheartedly with this opinion. I write separately to confess that I am amazed that a case like this would ever be prosecuted once, much less twice, at tremendous cost to the state, the defendant, and the legal system.
Free expression of religion has been a cornerstone of the inalienable rights of Americans even as the religiously persecuted separatist Puritan Pilgrims reached Plymouth Rock in 1620, as states such as Rhode Island were established solely as a haven for those persecuted for their religious beliefs, as religious freedom was established in Section 14, Article I of the Northwest Ordinance of 1787, all well before the Free Exercise Clause was formally set out in the First Amendment to the United States Constitution and Section 7, Article I of the Ohio Constitution.
The Sikh religion has been part of world history since the fourteenth century. An integral part of that religion is the symbolism embodied in the five k's worn by its members. To be a Sikh is to wear a kirpan — it is that simple. It is a religious symbol, and in no way a weapon. As long as the kirpan remains a symbol and is neither designed nor adapted for use as a weapon, laws such as R.C. 2923.12 are wholly inapplicable.
I cannot understand the purpose for this prosecution, which, if successful, would have had the effect of banishing the members of one religious sect from the state of Ohio for its mandatory wear. And to what end? That a veterinarian would be punished for having a dulled blade of two and one-half inches sewn inside his clothing as required by his religion.